of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil the honorable bill nelson united_states senator east robinson street suite orlando fl dear senator nelson cc ita b4 ------------ conex-112545-10 this letter responds to your inquiry dated date on behalf of your constituent - ------- ----------------------- she asked why her son cannot take the first-time_homebuyer credit for a home that he purchased from his parents congress added sec_36 to the internal_revenue_code the code to provide a credit to first-time homebuyers for purchases made in and however the purchase of a residence from certain relatives including parents does not qualify for the credit sec_36 of the code because ------------------ son purchased the home from his parents he cannot take the first-time_homebuyer credit the statute does not contain any exceptions or grant the internal_revenue_service the authority to make exceptions to this rule any changes to this rule would require legislative action by congress i hope this information is helpful if you have any questions please contact --------------------or me at --------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax and accounting
